NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            IN RE INDEX SYSTEMS, INC.
                ______________________

                      2014-1084
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board, in Reexamination
Nos. 90/011,528 and 90/011,550.
                 ______________________

               Decided: August 11, 2014
                ______________________

   LAURENCE S. ROGERS, Ropes & Gray LLP, of New
York, New York, for appellant. With him on the brief was
MEGAN F. RAYMOND, of Washington, DC.

    NATHAN K. KELLEY, Solicitor, Office of the Solicitor,
United States Patent and Trademark Office, of Alexan-
dria, Virginia, for appellee. With him on the brief were
JAMIE L. SIMPSON and MEREDITH H. SCHOENFELD, Associ-
ate Solicitors.
                  ______________________

 Before PROST, Chief Judge, LOURIE and HUGHES, Circuit
                        Judges.
2                                IN RE INDEX SYSTEMS, INC.




PROST, Chief Judge.
     Index Systems, Inc. appeals from the reexamination
decision of the U.S. Patent and Trademark Office, Patent
Trial and Appeal Board (“Board”) affirming the final
rejection of claims 1–13 of U.S. Patent No. 6,701,523
(“’523 patent”) as obvious. Ex Parte Index Systems, Inc.,
No. 2013-003427 (P.T.A.B. Aug. 6, 2013) (“Board Deci-
sion”). Because the Board correctly held the claims obvi-
ous, we affirm.
                      BACKGROUND
    Index Systems is the owner of the ’523 patent, which
provides a system and method for restricting access to
television programming based on the program’s rating
and content. ’523 patent (Abstract). According to that
system and method, when users want to block programs,
they would view a display such as the one in Figure 24A,
depicted below.
IN RE INDEX SYSTEMS, INC.                                  3



A user could then block programs by selecting the particu-
lar tile that corresponds to the combination of ratings and
content that the user wishes to block. Id. col. 10 ll. 34–55.
   Claim 1 is representative of the ’523 patent claims
and is reproduced below:
        1. A system for restricting access to television
    programs comprising:
      an input for accepting cursor movement and se-
       lection commands;
      a display that depicts a two dimensional matrix
        composed of rows and columns of tiles, where-
        in either the rows of tiles or the columns of
        tiles correspond to overall program ratings
        and either the rows of tiles or the columns of
        tiles correspond to specific program content
        indications and depicts highlighting of indi-
        vidual tiles or groups of tiles based on the
        cursor movement commands; and
      means for blocking or allowing viewing of tele-
       vision programs based on the overall program
       ratings and specific content ratings of the
       rows and columns corresponding to the high-
       lighted tiles when a selection command is en-
       tered into the input.
’523 patent col. 17 ll. 17–33.
    Two ex parte reexaminations of the ’523 patent were
requested in 2011. The proceedings were merged and,
ultimately, the examiner issued a Final Rejection of
claims 1–13 as obvious over two references, Casement and
4                                 IN RE INDEX SYSTEMS, INC.




EIA-744. 1 Office Action, Nos. 90/011,528 & 90/011,550, at
1 (Mar. 9, 2012) (“Final Rejection”).
    Casement, a prior patent, teaches “[a] television
schedule system with a user interface which allows a user
to control access to television programs by time, rating,
content, and/or channel.” U.S. Patent No. 5,969,748
(“Casement”) (Abstract). An embodiment of this control
system, in which “two lists are shown to the user, one by
rating and one by content” is depicted in Figure 2D,
reproduced below. Casement col. 4 ll. 45–46.




In that embodiment, “[p]rograms may be locked using
more than one category of rating and/or content.” Case-
ment col. 4 ll. 47–50.
    The examiner found that Figure 2D of Casement
teaches a display that “depicts a two dimensional matrix
composed of rows and columns of tiles . . . wherein the


    1   The Board held dependent claim 6 obvious over
Casement, EIA-744, and U.S. Patent No. 5,610,653.
Index Systems does not separately argue that claim 6 is
nonobvious. Based on our reasoning concerning claims 1–
5 and 7–13, we conclude that the Board correctly held
claim 6 obvious.
IN RE INDEX SYSTEMS, INC.                                5



rows and columns of tiles depict highlighting of individual
tiles or groups of tiles based on the cursor movement
commands.” Final Rejection at 27–28.
    EIA-744 is a publication by the Electronic Industries
Association that sets forth a standard way of encoding
ratings and content information into television broadcast-
ing signals. J.A. 1824–27. EIA-744 contains the following
table that shows how ratings can be coded together with
content information, given that not all combinations of
ratings and content indicators are allowed:




J.A. 1826–27. As the examiner found, “EIA-744 teaches a
grid of rows and columns wherein the rows correspond to
overall program ratings and the columns correspond to
specific program content indications.” Final Rejection at
29.
    The examiner concluded that it would have been
obvious to implement the system embodied in Casement’s
Figure 2D in the format illustrated in EIA-744. Id.
The ’523 patent claims were thus held to be obvious. The
Board affirmed.
   Index Systems timely appealed. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(4)(A).
6                                   IN RE INDEX SYSTEMS, INC.




                         ANALYSIS
    “A patent for a claimed invention may not be ob-
tained . . . if the differences between the claimed inven-
tion and the prior art are such that the claimed invention
as a whole would have been obvious . . . to a person hav-
ing ordinary skill in the art to which the claimed inven-
tion pertains.” 35 U.S.C. § 103. Obviousness under 35
U.S.C. § 103 is a legal question based on underlying
factual determinations. KSR Int’l Co. v. Teleflex Inc., 550
U.S. 398, 427 (2007). Those underlying factual determi-
nations include “[t]he identification of analogous prior
art,” In re Bigio, 381 F.3d 1320, 1324 (Fed. Cir. 2004), and
“[w]hat the prior art teaches and whether it teaches
toward or away from the claimed invention,” Para-
Ordnance Mfg., Inc. v. SGS Importers Int’l, Inc., 73 F.3d
1085, 1088 (Fed. Cir. 1995). The Board’s legal conclusions
are reviewed de novo and its factual findings are reviewed
for substantial evidence. In re Kotzab, 217 F.3d 1365,
1368 (Fed. Cir. 2000).
     Index Systems’ first few arguments can be boiled
down to the single question of whether the Board properly
found that a person of ordinary skill in the art would have
consulted EIA-744. The Board answered that question in
the affirmative, and we hold that substantial evidence
supports that finding. For example, the patent itself
broadly describes the field of invention as “relat[ing]
generally to television and other viewable programming
systems, and more particularly, to an apparatus and
method that provides an In-Guide user interface for
programmable blocking of viewable programs, such as for
parental control of a television receiver.” ’523 patent col.
1 ll. 17–22 (emphasis added). And, as pointed out by the
Board, Index Systems’ own expert opined that one of
ordinary skill in the art would have, among other qualifi-
cations, “several years of relevant experience, such as the
design or research of computer display systems, video
recorders, Teletext decoders, cable or satellite TV set-top
IN RE INDEX SYSTEMS, INC.                                    7



boxes or any equivalent experience.” Board Decision at
11. We thus affirm the Board’s conclusion that one of
ordinary skill in the art would have consulted EIA-744.
    Finally, Index Systems argues that, “even if EIA-744
is considered analogous art, . . . the Board erred in its
obviousness analysis of Casement in view of EIA-744.”
Appellant’s Br. 27. The basic issue here was whether
the ’523 patent’s two-dimensional matrix display is obvi-
ous over the list display of Casement, particularly in light
of EIA-744’s use of a two-dimensional matrix to show
essentially the same information as claimed in the ’523
patent. Given that “[a] person of ordinary skill in the art
is also a person of ordinary creativity, not an automaton,”
KSR, 550 U.S. at 421, this question almost answers itself.
Regardless, the Board’s affirmance of the examiner’s
conclusion that the ’523 patent claims would have been
obvious under an obvious-to-try rationale was correct.
    The Supreme Court explained the rationale for obvi-
ous-to-try as follows:
      When there is a design need or market pressure to
      solve a problem and there are a finite number of
      identified, predictable solutions, a person of ordi-
      nary skill has good reason to pursue the known
      options within his or her technical grasp. If this
      leads to the anticipated success, it is likely the
      product not of innovation but of ordinary skill and
      common sense.
Id.
     We agree with the Board that here there was a design
need or market pressure to solve a problem. Among other
things, about a year before the ’523 patent was applied
for, the Federal Communications Commission issued an
order providing that certain newly manufactured televi-
sions had to be equipped to receive and decrypt infor-
mation about a show’s rating and content and allow
8                                   IN RE INDEX SYSTEMS, INC.




blocking of shows based upon those criteria. J.A. 2317–
19.
    And, as explained by the examiner and the Board,
there are also a finite number of identified, predictable
solutions to that problem. See J.A. 2319–20 (explaining
that only two solutions would have been realistically
considered to the problem of organizing “ratings” and
“content” information to allow blocking based on either
set of criteria or on a combination of both: (1) a list inter-
face, and (2) a grid interface); Board’s Decision at 14–15.
     As such, we agree that “[i]t would have been obvious
to one of ordinary skill in the art at the time of the inven-
tion to implement the blocking system of Casement by
utilizing the grid-based interface styled after the [table]
illustrated in EIA-744.” J.A. 2320.
                        CONCLUSION
    We conclude that the Board did not err in rejecting
the ’523 patent claims as obvious and therefore affirm.
                        AFFIRMED